Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 4, 7-9, 13, 16, 18, 20, 22, 24, 26, 29, 31, 33, 35-37 and 41 are pending.  
Priority
Instant application 16636097, filed 2/03/2020 claims priority as follows:

    PNG
    media_image1.png
    68
    391
    media_image1.png
    Greyscale
.

Information Disclosure Statements
All references from IDS(s) received 4/03/2020 has been considered unless marked with a strikethrough.
Response to Restriction Election
In the response received 10/15/2021, Applicant elects without traverse:
 
    PNG
    media_image2.png
    202
    640
    media_image2.png
    Greyscale
.
Claims 36-37, 39 and 41 are withdrawn as not reading on an elected group.
If the elected specie is not identified in the art Examiner will expand his search.  The elected specie and expanded species are rejected below.

Claim Rejection – 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 4, 8, 16, 20, 22, 24, 26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article to Long et al. (“the Long article”,  Chem. Mater. 2014, 26, 323−338).
This rejection relates to an expanded specie (see MOF structures therein and specifically the iron system on page 329, column 2).
The Long article teaches MOF for separating alkanes and alkenes.  For example, the Long article teaches (329 column 2):
Although other metal−organic frameworks display moderate propylene/propane selectivity based on gate opening and kinetic effects,56,138 shape selectivity,53 and pore size constraints,111,114 the most selective materials are typically those containing a higher density of coordinatively unsaturated metal cation sites than in Cu3(btw)2. Every M2(dobdc) isostructure, with the exception of the newly synthesized copper analogue, has been investigated for propane/propylene separation.93,97,119,127,128,139 In all cases M2(dobdc) binds propylene over propane with selectivities between 3 and 20, assuming an equimolar mixture. All six materials show increasing selectivity with increasing pressure as adsorbate−adsorbate interactions become more important. At 318 K and 1 bar of total pressure, Fe2(dobdc) is capable of separating an equimolar propane/ propylene mixture into greater than 99% pure components. Another iron-based metal−organic framework, MIL-100(Fe), is capable of separating propane/propylene mixtures upon reduction of a portion of its Fe3+ centers.95,140,141 The presence of open Fe2+ sites leads to an increase in the isosteric heat of propylene adsorption from −30 to −70 kJ/mol.


	The DOBC ligand has the structure:

    PNG
    media_image3.png
    304
    166
    media_image3.png
    Greyscale
.
This ligand has at least polydentate binding, is aromatic, and the metal in this example is iron.  This MOF has at least 2 dimensional structure, the examples include propylene, the alkene is concentrated and at least chemical oxidation takes place, from the broadest reasonable interpretation the oxidation occurs by voltage induced oxidation because the Ecell difference is a potential difference measured as a voltage (oxidation/reduction is a voltage system).  The capturing is at least one of solid or solution phase.  Since poropane and propylene are gases, a solid gas interface is present.  A sensing must take place since the metal oxidation state is changed – the metal oxidation state is considered a sensor.  




Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 8, 16, 18, 20, 22, 24, 26, 29, 31, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable US-6296755 (“the ‘755 patent”, made of record on the IDS) in view of the article to Mei et al. (“the Mei article”, made of record on the IDS).
The ‘755 patent teaches an electrochemical process for capturing an olefin.  For example:

    PNG
    media_image4.png
    260
    332
    media_image4.png
    Greyscale
.
The ‘755 patent teaches a method for capturing alkenes C2-C3 for example (column 2, lines 35-43 for example).  The ‘755 patent teaches associating metal compounds with olefins wherein the metal has one or more metals and one or more ligands (for example column 3, lines 3-46).  The complex must be conductive since there is an electrochemical cell (see figure for example, and column 4, lines 15-39).  The olefin is captured (see figure).
The ‘755 patent fails to teach that the metal-organic compounds are MOF(s) such as MIL-100(Fe).
The Mei article teaches that there is an advantage to using MOF(s) in that they have high surface areas, adjustable pore volumes and different functionalities (Mei, page 74, column 2, paragraph 1 for example).  Further, the complexes of Mei art known to separate olefin mixtures and thus these references relate to the same field of endeavor.
It would have been prima facie obvious to one having ordinary skill in the art to substitute a MOF for a standard metal complex in order to improve surface areas and therefore improve reactivity for example.  One skilled in the art would expect success because the ‘755 patent teaches that Group VIII metals are preferred and Mei relates to iron containing metal-organic frameworks.


    PNG
    media_image5.png
    75
    272
    media_image5.png
    Greyscale
.
With respect to “preconcentration”, the olefin on a metal would be preconcentration using the broadest reasonable interpretation, and oxidizing is at least chemical or voltage induced (see voltage in figure).
The ‘755 patent teaches both gas and solution phase (column 4, lines 15-25 for example).  The system is catalytic and releasing changes oxidation state (see figure above for example of the ‘755 patent).
The ‘755 patent teaches overlapping ranges of potentials including negative ranges (column 5, lines 5 to 15 for example).  The ‘755 patent teaches recycling:
(19)   Thus, altering the oxidation state of the Group VIII metal dithiolene complexes to achieve binding and then release of the olefins to be separated or recovered is accomplished in the redox system. Ultimately, the olefin must be dissociated from the complex if the metal dithiolene complex is to be recovered and recycled or reused. In addition to the electric potential switch, other process conditions may be selected or manipulated to facilitate the reversibility of the olefin binding to the metal dithiolene complex, and the subsequent release of the olefin and recovery of the metal dithiolene.
   
Claims 1, 4, 7, 8, 13, 16, 18, 20, 22, 24, 26, 29, 31, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable US-6296755 (“the ‘755 patent”, made of record on the IDS) in view of the article to Mei et al. (“the Mei article”, made of record on the IDS) and further in view of the article to Yaghi (“the Yaghi article”, Chem. Mater. 2012, 24, 3511).
This rejection relates to the elected specie.

The combination fails to teach the elected specie or metal MOF(s) containing the HHTP ligand structure.
The Yaghi article teaches these MOF(s) containing nickel and copper and the HHTP ligand.  Further, the Yaghi teaches advantages of these MOF(s) in that these compounds showed several reversible redox peaks showing that the copper system could be used for energy storage for example.  In addition on page 3513, Yaghi teaches high surface areas at column 1.  With respect to claim 13, Figure 2 of Yaghi teaches overlapping structure with respect to dimensionality and layering.  Further, these are the complexes used in the instant specification examples and therefore one would expect similar structure.
It would have been prima facie obvious to one having skill in the art to substitute one MOF for another in order to incorporate a highly porous material (Mei teaches advantages of high surface areas) and the surface area as measured by Yaghi is 490 to 425 m^2 per gram.  One skilled in the art would expect success because the ‘755 patent at column 3 suggests that both iron and nickel complexes would function in this redox system, and the Yaghi article relates to copper, and nickel containing redox complexes.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable US-6296755 (“the ‘755 patent”, made of record on the IDS) in view of the article to Mei et al. (“the Mei article”, made of record on the IDS) and further in view of US-20120297982 (“the ‘982 publication”).
The combination teaches as disclosed above and at least those teachings are incorporated by reference herein.
The combination fails to teach depositing an MOF onto an electrode.

[0046] Methods of cathodic electrochemically-induced deposition of crystalline MOF compounds described herein involve: 1) electrochemical cathodic base generation (e.g., cathodic generation of hydroxide ion and/or other basic species); 2) ligand deprotonation by the generated basic species; and 3) MOF crystallization via reaction of the anionic ligands with metal ions near the electrode. For example, FIG. 1 illustrates a mechanism 100 for electrochemically induced cathodic deposition of crystalline MOF compounds, in accordance with certain embodiments of the invention. A conductive surface 102 is exposed to or immersed within an electrolyte solution 104, below a liquid-air interface 106. The electrolyte solution 104 contains protonated organic ligands, metal ions (Mn, a nitrate (NO.sub.3.sup.-) probase, and water (H.sub.2O). An electrical current or potential is applied to the conductive surface 102 where the nitrate is reduced to produce hydroxide (OH.sup.-) anions. The hydroxide anions in turn deprotonate the organic ligands, which react with the metal ions (M.sup.n+) to produce crystals of MOF material 108, deposited on the conductive surface 102.

In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case, the combination teaches on method of using MOFs in solution, and the ‘982 publication teaches an alternative known method for using an MOF which is on the electrode surface.  Thus in this case one is applying a known technique to a known system (prong D). An  improvement for example would be that the compound MOF can be removed with the electrode and not isolated from solution.  


Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622